Citation Nr: 1046244	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  07-24 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from January 1980 to May 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2007 and June 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


REMAND

The Board finds it necessary to remand the two issues on appeal 
for additional development.

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

In regards to the claim of service connection for tinnitus, the 
claim was denied in the January 2007 rating decision primarily on 
account of a determination by the RO that the Veteran's tinnitus 
is not related to his military service.  At the time of that 
decision, service connection had not yet been granted for 
bilateral hearing loss.  Service connection for that disability 
was awarded by way of a June 2007 rating decision.  In a November 
2010 brief, the Veteran's representative raised the theory of 
entitlement on a secondary basis.  The representative contended 
that the Veteran's tinnitus may have been caused, or aggravated, 
by the service-connected bilateral hearing loss.

Under 38 C.F.R. § 3.310, service connection may also be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury, or for the degree of 
disability resulting from aggravation of a non-service-connected 
disability by a service-connected disability.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there 
has been an amendment to the provisions of 38 C.F.R. § 3.310.  
See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. 
§ 3.310 (2010)).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the United 
States Court of Appeals for Veterans Claim's (Court) 1995 ruling 
in Allen, it was made clear in the comments to the regulation 
that the 2006 changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which strongly suggests that the 
revision amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, which version favors the claimant.  
See 38 C.F.R. § 3.310 (2006).

The Board finds that the tinnitus claim should be remanded in 
order to schedule the Veteran for a VA audiological examination.  
An examination was previously conducted in September 2006; 
however, the VA examiner did not address the possibility of a 
relationship between any tinnitus and the Veteran's bilateral 
hearing loss.  This was probably so because the examiner was not 
asked to provide such an opinion and the Veteran was not yet 
service connected for bilateral hearing loss.  Additionally, a 
recent VA Training Letter, "Adjudicating Claims for Hearing Loss 
and/or Tinnitus," indicates that examination protocol now asks 
the examining audiologist to offer an opinion about an 
association between any claimed tinnitus and hearing loss.  See 
VA Training Letter 10-02 (Mar. 18, 2010).  On remand, the 
prospective examiner should determine whether the Veteran has 
tinnitus and, if so, whether any identified tinnitus is related 
to the Veteran's active military service, or was caused, or made 
chronically worse, by service-connected bilateral hearing loss.

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran was sent a VCAA letter in June 2006 notifying him of 
the information and evidence necessary to substantiate his claim 
of service connection for tinnitus.  Because the theory of 
secondary service connection has been raised, the Veteran should 
be sent an updated VCAA letter notifying him of the information 
and evidence necessary to substantiate a claim of service 
connection for tinnitus on a secondary basis as well.

With respect to the issue of entitlement to an initial 
compensable evaluation for bilateral hearing loss, the Veteran's 
hearing loss was most recently evaluated at the September 2006 VA 
examination.  The record indicates that the Veteran's hearing 
loss may have may have worsened since that examination.  
Additionally, given that over four years have passed since the 
most recent VA compensation examination, the evidence has become 
stale, at least as it pertains to the current level of 
disability.  Therefore, the Board finds that the Veteran should 
be afforded another VA compensation examination to assess the 
current degree of disability of the bilateral hearing loss.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, when a veteran is examined in connection with a 
claim for compensation, the report of the examination must 
include a "full description of the effects of disability upon 
the person's ordinary activity."  38 C.F.R. § 4.10 (2010).  In 
the context of an examination conducted for purposes of rating a 
hearing disability, the United States Court of Appeals for 
Veterans Claims (Court) has held that "in addition to dictating 
objective test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or her 
final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007); see also VBA Fast Letter 08-33 (Oct. 10, 2008).  
Consequently, the examination report must provide a description 
of any functional effects caused by the Veteran's hearing 
disability so that it may be a complete audiological examination.

It appears that the Veteran receives regular treatment at the VA 
Medical Center (VAMC) in Milwaukee, Wisconsin.  Updated treatment 
records should be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
Veteran.  The letter should notify him of 
the information and evidence necessary to 
substantiate his claims.  Notice regarding 
secondary service connection must be 
included.  The letter should also contain 
notice of the manner in which both 
disability ratings and effective dates are 
assigned for awards of disability benefits.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran should be 
given an opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated with 
the claims file.

2.  Obtain the Veteran's more recent 
treatment records (since May 2006) from the 
Milwaukee VAMC and associate the records 
with the claims folder.

3.  Schedule the Veteran for a VA 
audiological examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without good 
cause, could adversely affect his appeal.  
See 38 C.F.R. § 3.655 (2010).)  The entire 
claims file, to include a complete copy of 
this remand, should be made available to, 
and reviewed by, the designated examiner.  
All appropriate tests and studies should be 
performed and all clinical findings should 
be reported in detail.

A. Tinnitus:  The examiner should 
determine whether the Veteran has 
tinnitus.  Based on a thorough review 
of the evidence of record, the 
examiner should provide an opinion as 
to the medical probabilities that the 
Veteran has tinnitus that is related 
to his active military service.  
Additionally, an opinion should be 
provided as to whether the Veteran has 
tinnitus that was caused or made 
chronically worse by his service-
connected bilateral hearing loss.  The 
examiner must provide the complete 
rationale for the conclusion reached-
to include, as appropriate, citation 
to specific evidence of record and/or 
medical authority.

B. Bilateral Hearing Loss:  The 
examiner should also assess the 
Veteran's bilateral hearing loss.  
Puretone audiometry and Maryland CNC 
controlled speech discrimination test 
results must be provided.  38 C.F.R. 
§ 4.85(a) (2010).  The examiner must 
provide a full description of the 
functional effects caused by the 
bilateral hearing loss.  See Martinak, 
21 Vet. App. at 455.

4.  After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, it should be returned to the 
examiner.

5.  After undertaking any other development 
deemed appropriate, re-adjudicate the 
issues on appeal.  If any benefit sought is 
not granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

